

	

		II

		109th CONGRESS

		2d Session

		S. 2508

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 5, 2006

			Mr. Menendez introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To authorize grants to carry out projects

		  to provide education on preventing teen pregnancies, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Teen Pregnancy Prevention,

			 Responsibility, and Opportunity Act of 2006.

		2.FindingsCongress finds as follows:

			(1)The United States has the highest

			 teen-pregnancy rate and teen birth rate in the western industrialized world,

			 costing the United States not less than $7,000,000,000 annually.

			(2)About 1 out of 3 of all young women in the

			 United States becomes pregnant before she reaches the age of 20.

			(3)Teen pregnancy has serious consequences for

			 young women, their children, and communities as a whole. Too-early childbearing

			 increases the likelihood that a young woman will drop out of high school and

			 that she and her child will live in poverty.

			(4)Statistically, the sons of teen mothers are

			 more likely to end up in prison. The daughters of teen mothers are more likely

			 to end up teen mothers too.

			(5)Teens that grow up in disadvantaged

			 economical, social, and familial circumstances are more likely to engage in

			 risky behavior and have a child during adolescence.

			(6)Teens with strong emotional attachments to

			 their parents are more likely to become sexually active at a later age. 7 out

			 of 10 teens say that they are prepared to listen to things parents thought they

			 were not ready to hear.

			(7)78 percent of white and 70 percent of

			 African American teenagers report that lack of communication between a teenage

			 girl and her parents is frequently a reason a teenage girl has a baby.

			(8)One study found that the likelihood of

			 teens having sex for the first time increased with the number of unsupervised

			 hours teens have during a week.

			(9)After-school programs reduce teen risky

			 behavior by involving teens in activities that provide alternatives to sex.

			 Teenage girls who play sports, for instance, are more likely to delay sex and

			 have fewer partners and less likely to become pregnant.

			(10)After-school programs help prevent teen

			 pregnancy by advancing good decision-making skills and providing teens health

			 education and positive role models in a supervised setting.

			(11)8 in 10 girls and 6 in 10 boys report that

			 they wish they had waited until they were older to have sex.

			3.Education program for

			 preventing teen pregnancies

			(a)In

			 generalThe Secretary of

			 Health and Human Services (referred to in this Act as the

			 Secretary) may make grants to local educational agencies, State

			 and local public health agencies, and nonprofit private entities for the

			 purpose of carrying out projects to provide education on preventing teen

			 pregnancies.

			(b)Preference in

			 making grantsIn making

			 grants under subsection (a), the Secretary shall give preference to applicants

			 that will carry out the projects under such subsection in communities for which

			 the rate of teen pregnancy is significantly above the average rate

			 in the United States? of such

			 pregnancies.

			(c)Certain

			 requirementsA grant may be

			 made under subsection (a) only if the applicant for the grant meets the

			 following conditions with respect to the project involved:

				(1)The applicant agrees that information

			 provided by the project on pregnancy prevention will be age-appropriate,

			 factually and medically accurate and complete, and scientifically-based.

				(2)The applicant agrees that the project will

			 give priority to preventing teen pregnancies by—

					(A)encouraging teens to delay sexual

			 activity;

					(B)providing educational services and

			 interventions for sexually active teens or teens at risk of becoming sexually

			 active;

					(C)educating both young men and women about

			 the responsibilities and pressures that come along with parenting;

					(D)helping parents communicate with teens

			 about sexuality; or

					(E)teaching young people responsible

			 decision-making.

					(d)Matching

			 funds

				(1)In

			 generalWith respect to the

			 costs of the project to be carried out under subsection (a) by an applicant, a

			 grant may be made under such subsection only if the applicant agrees to make

			 available (directly or through donations from public or private entities)

			 non-Federal contributions toward such costs in an amount that is not less than

			 25 percent of such costs ($1 for each $3 of Federal funds provided in the

			 grant).

				(2)Determination of

			 amount contributedNon-Federal contributions required in

			 paragraph (1) may be in cash or in kind, fairly evaluated, including plant,

			 equipment, or services. Amounts provided by the Federal Government, or services

			 assisted or subsidized to any significant extent by the Federal Government, may

			 not be included in determining the amount of such non-Federal

			 contributions.

				(e)Maintenance of

			 effortWith respect to the

			 activities for which a grant under subsection (a) is authorized to be expended,

			 such a grant may be made for a fiscal year only if the applicant involved

			 agrees to maintain expenditures of non-Federal amounts for such activities at a

			 level that is not less than the level of such expenditures maintained by the

			 applicant for the fiscal year preceding the first fiscal year for which the

			 applicant receives such a grant.

			(f)Evaluation of

			 projectsThe Secretary shall

			 establish criteria for the evaluation of projects under subsection (a). A grant

			 may be made under such subsection only if the applicant involved—

				(1)agrees to conduct evaluations of the

			 project in accordance with such criteria;

				(2)agrees to submit to the Secretary such

			 reports describing the results of the evaluations as the Secretary determines

			 to be appropriate; and

				(3)submits to the Secretary, in the

			 application under subsection (g), a plan for conducting the evaluations.

				(g)Application for

			 grantA grant may be made

			 under subsection (a) only if an application for the grant is submitted to the

			 Secretary and the application is in such form, is made in such manner, and

			 contains such agreements, assurances, and information, including the agreements

			 under subsections (c) through (f) and the plan under subsection (f)(3), as the

			 Secretary determines to be necessary to carry out this section.

			(h)Report to

			 congressNot later than

			 October 1, 2011, the Secretary shall submit to Congress a report describing the

			 extent to which projects under subsection (a) have been successful in reducing

			 the rate of teen pregnancies in the communities in which the projects have been

			 carried out.

			(i)DefinitionsIn this section:

				(1)Age-appropriateThe term age-appropriate,

			 with respect to information on pregnancy prevention, means topics, messages,

			 and teaching methods suitable to particular ages or age groups of children and

			 adolescents, based on developing cognitive, emotional, and behavioral capacity

			 typical for the age or age group.

				(2)Factually and

			 medically accurate and completeThe term factually and medically

			 accurate and complete means verified or supported by the weight of

			 research conducted in compliance with accepted scientific methods and—

					(A)published in peer-reviewed journals, where

			 applicable; or

					(B)comprising information that leading

			 professional organizations and agencies with relevant expertise in the field

			 recognize as accurate, objective, and complete.

					(3)Local

			 educational agencyThe term

			 local educational agency has the meaning given such term in

			 section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 7801).

				(j)Authorization of

			 appropriationsFor the

			 purpose of carrying out this section, there is authorized to be appropriated

			 $20,000,000 for each of the fiscal years 2007

			 through 2011.

			4.Reauthorization of

			 certain after-school programs

			(a)21st century

			 community learning centersSection 4206 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7176) is amended—

				(1)in paragraph (5), by striking

			 $2,250,000,000 and inserting $2,500,000,000;

			 and

				(2)in paragraph (6), by striking

			 $2,500,000,000 and inserting

			 $2,750,000,000.

				(b)Carol M. White

			 Physical Education ProgramSection 5401 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7241) is amended—

				(1)by striking There are and

			 inserting (a) In

			 General.—There are; and

				(2)by adding at the end the following:

					

						(b)Physical

				educationIn addition to the

				amounts authorized to be appropriated by subsection (a), there are authorized

				to be appropriated $73,000,000 for each of fiscal years

				2007 and 2008 to carry out

				subpart

				10.

						.

				(c)Federal TRIO

			 ProgramsSection 402A(f) of

			 the Higher Education Act of 1965 (20 U.S.C. 1070a–11(f)) is amended by striking

			 $700,000,000 for fiscal year 1999, and such sums as may be necessary for

			 each of the 4 succeeding fiscal years and inserting $883,000,000

			 for fiscal year 2007 and such

			 sums as may be necessary for each of the 5 succeeding fiscal

			 years.

			(d)GEARUPSection 404H of the Higher Education Act of

			 1965 (20 U.S.C. 1070a–28) is amended by striking $200,000,000 for fiscal

			 year 1999 and such sums as may be necessary for each of the 4 succeeding fiscal

			 years and inserting $325,000,000 for fiscal year

			 2007 and such sums as may be

			 necessary for each of the 5 succeeding fiscal years.

			5.Demonstration grants

			 to encourage creative approaches to teen pregnancy prevention and after-school

			 programs

			(a)In

			 generalThe Secretary may

			 make grants to public or nonprofit private entities for the purpose of

			 assisting the entities in demonstrating innovative approaches to prevent teen

			 pregnancies.

			(b)Certain

			 approachesApproaches under

			 subsection (a) may include the following:

				(1)Encouraging teen-driven approaches to

			 pregnancy prevention.

				(2)Exposing teens to realistic simulations of

			 the physical, emotional, and financial toll of pregnancy and parenting.

				(3)Facilitating communication between parents

			 and children, especially programs that have been evaluated and proven

			 effective.

				(c)Matching

			 funds

				(1)In

			 generalWith respect to the

			 costs of the project to be carried out under subsection (a) by an applicant, a

			 grant may be made under such subsection only if the applicant agrees to make

			 available (directly or through donations from public or private entities)

			 non-Federal contributions toward such costs in an amount that is not less than

			 25 percent of such costs ($1 for each $3 of Federal funds provided in the

			 grant).

				(2)Determination of

			 amount contributedNon-Federal contributions required in

			 paragraph (1) may be in cash or in kind, fairly evaluated, including plant,

			 equipment, or services. Amounts provided by the Federal Government, or services

			 assisted or subsidized to any significant extent by the Federal Government, may

			 not be included in determining the amount of such non-Federal

			 contributions.

				(d)Evaluation of

			 projectsThe Secretary shall

			 establish criteria for the evaluation of projects under subsection (a). A grant

			 may be made under such subsection only if the applicant involved—

				(1)agrees to conduct evaluations of the

			 project in accordance with such criteria;

				(2)agrees to submit to the Secretary such

			 reports describing the results of the evaluations as the Secretary determines

			 to be appropriate; and

				(3)submits to the Secretary, in the

			 application under subsection (e), a plan for conducting the evaluations.

				(e)Application for

			 grantA grant may be made

			 under subsection (a) only if an application for the grant is submitted to the

			 Secretary and the application is in such form, is made in such manner, and

			 contains such agreements, assurances, and information, including the agreements

			 under subsections (c) and (d) and the plan under subsection (d)(3), as the

			 Secretary determines to be necessary to carry out this section.

			(f)Report to

			 congressNot later than

			 October 1, 2011, the Secretary shall submit to Congress a report describing the

			 extent to which projects under subsection (a) have been successful in reducing

			 the rate of teen pregnancies in the communities in which the projects have been

			 carried out. Such reports shall describe the various approaches used under

			 subsection (a) and the effectiveness of each of the approaches.

			(g)Authorization of

			 appropriationsFor the

			 purpose of carrying out this section, there is authorized to be appropriated

			 $5,000,000 for each of the fiscal years 2007

			 through 2011.

			

